STONE, J.
In tbe proceedings bad in tbis canse, up to tbe rendition of judgment final on tbe bail bond, we find no error wbicb is available to appellants. — See State v. Eldred, 31 Ala. 393; Vasser v. The State, 32 Ala. 586; Welch v. The State, 36 Ala. 377.
[2.] Tbe appellants contend, that tbe judgment should bave been amended nunc pro tunc, so as to discharge B. G. Gibbs from its operation, under tbe 9fch section of tbe act “to regulate judicial proceedings,” approved December .10th, 1861. — Pampb. Acts, 36. Without noticing tbe question of tbe legality of tbe evidence, under wbicb tbe amendment was claimed, or any other point except what is after stated, we think tbe applicant failed to bring bis case within tbe operation of tbe statute, and tbe court did not err in overruling bis motion. Tbe language of tbe statute is, “ That no judgment shall be rendered (except in attachment cases already commenced), against any citizen or resident of tbis State, who is, or shall be, a volunteer in the actual military service/)f tbis State, or of tbe Confederate States, so long as be continues in such military service as a volunteer,” &c. Tbe only facts pertinent to tbis question, on wbicb tbe amendment was claimed, are thus stated in tbe bill of exceptions : “ And that previous to tbe term of tbe court to wbicb it was returnable, tbe said B. G. Gibbs bad enlisted and entered into tbe service of tbe Confederate States of America, and was in actual service at tbe rendition of tbe judgment final.”
Tbe judgment of tbe circuit court is affirmed.